DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einert et al. (US PG. Pub. 2019/0161032) in view of Fujita (Nissei Electric Co Ltd JP2016-095955). 

Regarding claim 2 – Einert teaches a wire harness (figs. 3A & 3D [title] Einert states, “wiring harness, vehicle component”), comprising: a vehicle mounted component (fig. 3D, 1005 & 1210 [paragraph 0092] Einert states, “The structure 1005 can be a body, a deep-drawn part, a roof lining, a door panel”) mounted to a vehicle; a plurality of electrical wires (1025 [paragraph 0093] Einert states, “plurality of cables 1025”), at least part of which extending along a longitudinal direction is bonded along the vehicle mounted component ([paragraph 0093] Einert states, “The cables 1025 serve to transmit electric signals or an electric current between two points”), wherein the vehicle 
 	Einert does not specifically teach wherein each of the plurality of the electrical wires is separately bonded to the rigid part in a state where insulating coverings of the electrical wires are bonded to the rigid part; the elastic bonding layer provides an anti-thermal stress structure part.
 	Fujita teaches a wire harness (figs. 5 & 11) wherein each of the plurality of the electrical wires (1 [page 4] Fujita states, “five cables 1”) is separately bonded to the rigid part (6 [page 4] Fujita states, “self-supporting member 6 is made of a material having higher rigidity than the cable 1”) in a state where insulating coverings (3 [page 4] Fujita states, “3 is a sheath of the cable”) of the electrical wires (1) are bonded to the rigid part 
 	It would have been obvious to a person having ordinary skill in art before the effective filling date of the claimed invention to modify the wiring harness as taught by Einert with the wiring harness having the electrical wires separately bonded to the rigid part and the elastic bonding layer providing an anti-thermal stress structure as taught by Fujita because Fujita states, “the cable fixing structure (fixing portion 5) of the present invention has high tensile strength” [page 7]. The anti-thermal stress structure part (only fusing at certain locations) will prevent overheating of the cable and prevent damage to the cable (Fujita; [page 4]).

Regarding claim 3 – Einert in view of Fujita teaches the wire harness according to claim 2, further comprising the anti-thermal stress structure part (Fujita; fig. 11, 11) preventing damage to the electrical wires (1) from a thermal stress (heat as described on page 7) caused by a difference in linear expansion coefficients between the electrical wires (1) 

Regarding claim 12 - Einert in view of Fujita teach the wire harness according to claim 2, wherein the vehicle mounted component (Einert; fig. 3D, 1005 & 1210) is an interior member ([paragraph 0092] Einert states, “The structure 1005 can be a body, a deep-drawn part, a roof lining, a door panel, an intermediate panel”) having a design surface which is exposed (exterior surface of 1005), and the electrical wires (1025) are bonded to a surface on a back side of the design surface (claimed structure appears equivalent with vehicle mounted component 1005/1210 of Einert).

Regarding claim 14 – Einert in view of Fujita teach the wire harness to claim 2, wherein the elastic bonding layer (Fujita; fig. 5, 4) surrounds a circumference ([page 9] Fujita states, “a thin film reinforcing member 4 so as to go around the cable 1 and fusing it may be used”) of the electrical wires (2).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einert et al. in view of Fujita as applied to claim 2 above and further in view of Asano et al. (JP2000-052891).

Regarding claim 3 – Einert in view of Fujita teach the wire harness according to claim 2, but fails to explicitly teach wherein the wire harness further comprises an anti-thermal stress structure part preventing damage to the electrical wires from a thermal stress 
 	Asano teaches a wire harness (fig. 1, [title] Asano states, “Vehicle interior finishing material provided with flat wire harness”) wherein the wire harness further comprises an anti-thermal stress structure part (12 [paragraph 0012] Asano states, “The foam layer 12 formed on the one flat wire harness wiring surface is made of, for example, polyurethane”) preventing damage to the electrical wires (15 [Abstract] Asano states, “wire harness 15”) from a thermal stress caused by a difference in linear expansion coefficients ([paragraph 0012] Asano states, “Therefore, even if the temperature of the instrument panel 10 becomes high, the close contact state between the flat wire harness 15 and the foam layer 12 can be maintained in the same manner as at normal temperature”) between the electrical wires (15) and the rigid part (13 [paragraph 0012] Asano states, “The skin 13 is obtained by heating and forming a skin material made of polyvinyl chloride”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wire harness as taught by Einert in view of Fujita with the inclusion of an anti-thermal stress structure part between the rigid part and the electrical wires as taught by Asano because Asano states, “In particular, such thermal expansion and the generation of tension caused by heat shrinkage can be effectively absorbed. As a result, peeling does not occur between the flat wire harness, the core, and the foamable resin layer. Therefore, it is possible to prevent an unpleasant noise during traveling of the vehicle, which is caused by the peeling” [paragraph 0024].

Regarding claim 12 – Einert in view of Fujita teach the wire harness according to claim 2, but fails to explicitly teach wherein the vehicle mounted component is an interior member having a design surface which is exposed, and the electrical wires are bonded to a surface on a back side of the design surface.
 	Asano teaches a wire harness (fig. 1, [title] Asano states, “Vehicle interior finishing material provided with flat wire harness”) and a vehicle mounted component (13 [paragraph 0012] Asano states, “The skin 13 is obtained by heating and forming a skin material made of polyvinyl chloride”) wherein the vehicle mounted component (13) is an interior member having a design surface which is exposed ([paragraph 0012] Asano states, “The skin 13 is obtained by heating and forming a skin material made of polyvinyl chloride under vacuum. Is applied to the surface of the foam layer 12 to complete the instrument panel 10”), and the electrical wires (15 [Abstract] Asano states, “wire harness 15”) are bonded to a surface on a back side of the design surface (claimed structure shown in figures 1 and 3). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wire harness that relates to a vehicle mounted component as taught by Einert in view of Fujita with the vehicle mounted component being an interior member having an exposed design surface with the electrical wires bonded on the back side of the design surface as taught by Asano because Asano states, “To provide a vehicle interior finishing material, in which a flat wire harness arranged between a vehicle interior finishing material core such as an instrument panel and a foamed layer is provided” [Abstract].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einert et al. in view of Fujita as applied to claim 2 above and further in view of Nakamura et al. (US PG. Pub. 2003/0207106).

Regarding claim 15 – Einert in view of Fujita teach the wire harness according to claim 2, but fails to teach wherein the elastic bonding layer includes a plasticizing agent.
 	Nakamura teaches a wire harness (fig. 2A [title] Nakamura states, “wire harness-protecting material”) having an elastic bonding layer (fig. 1a, 10 [paragraph 0112] Nakamura states, “tapes 10”) wherein the elastic bonding layer includes a plasticizing agent ([paragraph 0123] Nakamura states, “The base polymers are supplemented with a plasticizer”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring harness having an elastic bonding layer as taught by Einert in view of Fujita with the bonding layer including a plasticizing agent as taught by Nakamura because Nakamura states, “The base polymers are supplemented with a plasticizer, which is easily mixable with the PVC resin, water-resistant and dielectric, in order to render the PVC resin flexible, improve its formability and reduce material costs” [paragraph 0123].

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847